 


109 HR 3360 IH: To amend the Internal Revenue Code of 1986 to enhance tax incentives for small property and casualty insurance companies.
U.S. House of Representatives
2005-07-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 3360 
IN THE HOUSE OF REPRESENTATIVES 
 
July 20, 2005 
Mr. Nussle introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To amend the Internal Revenue Code of 1986 to enhance tax incentives for small property and casualty insurance companies. 
 
 
1.Clarification of definition of gross receipts for purposes of determining tax exemption of small property and casualty insurance companies 
(a)In generalSection 501(c)(15) of the Internal Revenue Code is amended by adding at the end the following: 
 
(D)For purposes of subparagraph (A), the term gross receipts means the gross amount received during the taxable year from the items described in section 834(b) and premiums (including deposits and assessments).. 
(b)Effective dateThe amendment made by this section shall apply to taxable years beginning after December 31, 2003. 
2.Increase in limitation for alternative tax liability for small property and casualty insurance companies 
(a)In generalClause (i) of section 831(b)(2)(A) of the Internal Revenue Code of 1986 is amended to read as follows: 
 
(i)the net written premiums (or, if greater, direct written premiums) for the taxable year do not exceed $1,971,000, and.  
(b)Inflation adjustmentParagraph (2) of section 831(b) of such Code is amended by adding at the end the following new subparagraph: 
 
(C)Inflation adjustmentIn the case of any taxable year beginning in a calendar year after 2006, the $1,971,000 amount set forth in subparagraph (A) shall be increased by an amount equal to— 
(i)$1,971,000, multiplied by 
(ii)the cost-of-living adjustment determined under section 1(f)(3) for such calendar year by substituting `calendar year 2005' for `calendar year 1992' in subparagraph (B) thereof. If the amount as adjusted under the preceding sentence is not a multiple of $1,000, such amount shall be rounded to the next lowest multiple of $1,000.. 
(c)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2005.  
 
